United States Court of Appeals
                          For the First Circuit

No. 04-1217

          JUSTIN LEE WHITFIELD; TERRY WHITFIELD; GAIL WHITFIELD,

                              Plaintiffs, Appellees,

                                        v.

               ANIBAL MELÉNDEZ-RIVERA; ISMAEL ÁLVAREZ-MONGE;
                           MARIA L. LEBRÓN-RAMOS,

                             Defendants, Appellants,

              MUNICIPALITY OF FAJARDO; WILLIAM MANGOMÉ-ROLDÁN

                                  Defendants.


No. 04-1218

          JUSTIN LEE WHITFIELD; TERRY WHITFIELD; GAIL WHITFIELD,

                              Plaintiffs, Appellees,

                                        v.

                          MUNICIPALITY OF FAJARDO

                              Defendant, Appellant,

              ANIBAL MELÉNDEZ-RIVERA; ISMAEL ÁLVAREZ-MONGE;
              MARIA L. LEBRÓN-RAMOS; WILLIAM MANGOMÉ-ROLDÁN

                                  Defendants.
No. 04-1219

           JUSTIN LEE WHITFIELD; TERRY WHITFIELD; GAIL WHITFIELD,

                                      Plaintiffs, Appellees,

                                                v.

              MUNICIPALITY OF FAJARDO; ANIBAL MELÉNDEZ-RIVERA;
               ISMAEL ÁLVAREZ-MONGE; MARIA L. LEBRÓN-RAMOS

                                           Defendants,

                              WILLIAM MANGOMÉ-ROLDÁN,

                                     Defendant, Appellant.



                                       ERRATA SHEET


      The opinion of this court issued December 6, 2005, should be amended as follows:

      On page 3, lines 13 and 14, after "reverse in part," insert "vacate in part,"

      On page 15, line 9 replace "noncancerous" with "nondangerous"

      On page 40, line 3, replace "vacate" with "reverse"

      On page 40, line 4, replace "vacate" with "reverse"